DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 January 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lead" in line 4. This term is indefinite and confusing in that this language is inconsistent with the notion of more than one lead being attached to the pacemaker/processor as shown in Fig.1. For purposes of examination the examiner will interpret claim 1, line 4, to read as “a processor coupled to the at least one electrical stimulation lead”. The examiner recommends using this language to be consistent with the rest of the claim and to overcome this rejection.
the at least one sensing waveform”. Underline added for emphasis.
Claim 7 recites the limitation “the therapeutic waveform” in line 1. The claim is indefinite because claim 1, on which claim 7 depends, recites the limitation “at least one therapeutic waveform” in line 5 and it is unclear if the recitation of claim 7 is referring to the same therapeutic waveform of claim 1 or introducing a new limitation with the same name. For purposes of examination the examiner will interpret claim 5 to read as “wherein the at least one therapeutic waveform”. The recitation of “at least one therapeutic waveform” of claim 7, lines 2-3, will be interpreted similarly.
Claim 7 recites the limitation “at least one sensing waveform” in line 3. The claim is indefinite because claim 3, on which claim 7 depends, recites the limitation “at least one sensing waveform” in line 2 and it is unclear if the recitation of claim 7 is referring to the same sensing waveform of claim 3 or introducing a new limitation with the same name. For purposes of examination the examiner will interpret claim 7 to read as “directing delivery of the at least one sensing waveform”. Underline added for emphasis.
The remaining claims are rejected due to their dependency on the above referenced claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0331916 to Parramon et al., hereinafter Parramon.
Regarding claim 1, Parramon teaches an electrical stimulation system (Fig 1: spinal cord stimulation system 10), comprising: at least one electrical stimulation lead (Fig 1: implantable stimulation lead 12), each of the at least one electrical stimulation lead comprising a plurality of stimulation electrodes (Fig 1 and 6: electrodes 26); and a processor (Fig 1: IPG 14; Fig 6: monitoring circuitry 58 and microcontroller 62) coupled to the lead and configured to perform actions, comprising: directing delivery of at least one therapeutic waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead to tissue of a patient during each of a plurality of therapeutic periods (Fig 7: stimulation pulses 102; para 0061); and directing sensing of an electrical signal using at least one of the stimulation electrodes of the at least one electrical stimulation lead during each of a plurality of sensing periods (Fig 7: electrical parameter 104; para 0061), wherein the therapeutic periods alternate with the sensing periods (Fig 7; claim 1).
Regarding claim 2, Parramon further teaches wherein directing sensing comprises, during at least one of the sensing periods, directing the sensing of the electrical signal without delivering a waveform through the stimulation electrodes (para 0061).
Regarding claim 3, Parramon further teaches wherein directing sensing comprises directing delivery of at least one sensing waveform through at least one of the stimulation electrodes of the at least one electrical stimulation lead during at least one of the sensing periods (para 0062).
Regarding claim 4, Parramon further teaches wherein parameters for the sensing waveform differ from parameters for the therapeutic waveform (Fig 8; para 0069).
Regarding claim 6, Parramon further teaches wherein the sensing waveform is a biphasic waveform comprising a positive phase and a negative phase (para 0038, 0062).
Regarding claim 7, Parramon further teaches wherein the therapeutic waveform is a biphasic waveform comprising a positive phase and a negative phase (para 0038, 0062)and directing delivery of at least one therapeutic waveform and directing delivery of at least one sensing waveform comprises, for a pair of consecutive therapeutic and sensing periods, directing delivery of the therapeutic waveform during the therapeutic period with a first temporal order of the positive and negative phases of the therapeutic waveform and directing delivery of the sensing waveform during the sensing period with a second temporal order of the positive and negative phases of the sensing waveform that is opposite the first temporal order (see Fig 8: CH1 [therapeutic pulse] begins with a negative pulse followed by a positive pulse whereas CH4 [sensing pulse] begins with a positive pulse; para 0063-0069).
Regarding claim 9, Parramon further teaches wherein the therapeutic periods are longer or shorter in time than the sensing periods (Fig 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parramon.
Regarding claim 8, Parramon teaches wherein an amplitude of the sensing waveform is larger than an amplitude of the therapeutic waveform (para 0043) and a pulse width of the sensing waveform is shorter than a pulse width of the therapeutic waveform (Fig 7). Although Parramon does not explicitly disclose the amplitude of the sensing waveform is larger than the amplitude of the therapeutic waveform, it does disclose employing biphasic therapeutic pulses. For example [0043], the amplitude of the current pulse being sourced or sunk to or from a given electrode may be programmed to one of several discrete current levels, e.g., between 0 to 10 mA (see also 0038, 0062, 0064). Consequently, it would be obvious of ordinary skill to disclose the above claimed amplitude through routine optimization to achieve the predictable result of lessening the chances of patient perception during the sensing function (para 0062). See MPEP 2144.05.II.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parramon in view of US 2010/0114224 to Krause et al., hereinafter Krause.
Regarding claim 5, Parramon discloses the limitations of claim 3, but does not disclose wherein directing delivery of at least one sensing waveform comprises, for a set of consecutive sensing periods, directing delivery of the- 28 -Docket No. BSNC-1-708.1 at least one sensing waveform from a different at least one electrode during each one of the sensing periods of the set.
However, Krause teaches wherein directing delivery of at least one sensing waveform comprises, for a set of consecutive sensing periods, directing delivery of the- 28 -Docket No. BSNC-1-708.1 at least one sensing waveform from a different at least one electrode during each one of the sensing periods of the set (para 0197).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the sensing waveform of Parramon wherein directing delivery of at least one sensing waveform comprises, for a set of consecutive sensing periods, directing delivery of the- 28 -Docket No. BSNC-1-708.1 at least one sensing waveform from a different at least one electrode during each one of the sensing periods of the set, as taught by Krause, for purpose of reducing the possibility that ICD senses the neurostimulation signal and mischaracterizes the signal as a cardiac signal (para 0197).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792